104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Percy GREEN, II;  Arthur L. Williams;  Myronetta Mackay;Mary Ware, Appellants,v.ST. LOUIS COMPREHENSIVE NEIGHBORHOOD HEALTH CENTER, INC.,doing business as St. Louis Comprehensive, Inc., doingbusiness as St. Louis Comprehensive Health Center, doingbusiness as St. Louis Comprehensive C-Star, Appellee.
No. 96-2307EM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 9, 1996.Filed Dec. 20, 1996.

Before FAGG and LOKEN, Circuit Judges, and KYLE,* District Judge.
PER CURIAM.


1
Percy Green, II, Arthur L. Williams, Myronetta Mackay, and Mary Ware appeal an adverse grant of summary judgment on the merits of their discrimination and retaliation claims.  Having read all of the materials submitted by the parties, we conclude the appellants are not entitled to relief.  The appellants failed to present any evidence tending to show that St. Louis Comprehensive Neighborhood Health Center discriminated or retaliated against them.  We affirm without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, sitting by designation